DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/22/2022. As directed by the amendment: claims 1, 4, and 5 have been amended. Thus, claims 1-20 are presently pending in this application with claims 11-20 withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 07/22/2022, with respect to the interpretation of “locking mechanism” under 112(f) have been fully considered and are persuasive.  The interpretation of “locking mechanism” under 112(f) has been withdrawn. Applicant amended “locking mechanism” to recite “lock”.
Applicant’s arguments, see pg. 5, filed 07/22/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 112(b) has been withdrawn. Applicant amended “locking mechanism” to recite “lock”.
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argues that Fox does not teach the language of amended claim 1. The Office respectfully disagrees. Fox teaches the amended language of claim 1 as shown in the annotated fig. below. Therefore, the rejection of claims 1-10 over Fox is maintained.

    PNG
    media_image1.png
    433
    691
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 2014/0058444 A1).
Regarding claim 1 Fox discloses (fig. 1-3, 4A-4C, and 10) a wound closure device, comprising: two clips (105, 107), each clip (105, 107) comprising: a wedge-shaped body 111 having a think end and a narrow end (see annotated fig. 1A below); a tab 113 extending from the narrow end of the wedge-shaped body (see annotated fig. 1A below and ¶0033); an anchor (portion of 109 not directly under 111, see fig. 1A and 2) extending from the thick end (see annotated fig. 1A below) of the wedge-shaped body 111; and a lock 123 positioned within the wedge-shaped body 111 (see fig. 1A and ¶0034).

    PNG
    media_image1.png
    433
    691
    media_image1.png
    Greyscale

Regarding claim 2 Fox further discloses (fig. 1-3, 4A-4C, and 10) the two clips are identical (see fig. 1A and ¶0032).
Regarding claim 3 Fox further discloses (fig. 1-3, 4A-4C, and 10) adhesive coupled to a bottom surface of the anchor and a bottom surface of the wedge-shaped body 111 (see ¶0032 and fig. 2).
Regarding claim 4 Fox further discloses (fig. 1-3, 4A-4C, and 10) the tab 113 from one clip is accepted by the lock 123 of the second clip (see fig 1A and ¶0034).
Regarding claim 5 Fox further discloses (fig. 1-3, 4A-4C, and 10) the tab 113 extends from a first side of the wedge-shaped body 111 and the lock 123 is within a second, opposite side of the wedge-shaped body 111 (see annotated fig. 1A below and ¶0034).

    PNG
    media_image2.png
    437
    447
    media_image2.png
    Greyscale

Regarding claim 6 Fox further discloses (fig. 1-3, 4A-4C, and 10) the anchor (portion of 109 not directly under 111, see fig. 1A and 2) and the tab 113 are not co- planer (the tab is positioned in a plane above the anchor, see fig. 1A and 2).
Regarding claim 7 Fox further discloses (fig. 1-3, 4A-4C, and 10) the anchor is coupled to the wedge-shaped body by at least one hinge (see annotated fig. 2 below, this structure is a living hinge because a living hinge is a thin flexible section of material made of the two sections that it connects; this material is flexible because it flexes with the skin, see fig. 10).

    PNG
    media_image3.png
    364
    483
    media_image3.png
    Greyscale

Regarding claim 8 Fox further discloses (fig. 1-3, 4A-4C, and 10) the wound closure device is adapted to be closed by one hand. The language “adapted to be closed by one hand” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fox meets the structural limitations of the claim, and the device is capable of being closed by one hand (see fig. 9A-9B, a used could hold the applicator in one hand like scissors).	
Regarding claim 9 Fox further discloses (fig. 1-3, 4A-4C, and 10) holes in at least one of the anchor and the wedge shaped body (holes in anchor, see fig. 1A and ¶0037).
Regarding claim 10 Fox further discloses (fig. 1-3, 4A-4C, and 10) the two clips (105, 107) provide wound eversion when the wound closure device is pinched together (see fig. 1B and ¶0035).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771